DETAILED ACTION
	This rejection is in response to application filed on 02/18/2020.
	Claims 1-19 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because the punctuation (e.g. period) is missing from the end of the sentence.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, 7-8, 12, 14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in 
Claims 2 and 16 recite: updating a computer vision monitoring system; …the item identifier input     
	Claim 3 recites: item related image data
	Claim 7 recites: an item and computer vision detection
	Claims 8 and 18 recite: the item identifier
	Claim 12 recites: the filtering the set of candidate product identifiers
	Claim 14 recites: a product mapping tool 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 are rejected under 35 U.S.C. 101 because the “machine-readable storage medium” is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims to a "machine-readable medium" are non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves (MPEP 2106.03).
Claims 1-14 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 1-14 are directed to a method and claim 19 is directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; 
Regarding representative independent claim 1, the claim sets forth a method for
item detection, in the following limitations:
collecting image data in an environment; 
triggering …vision detection of an item;
processing the image data for item detection;
relaying item related image data… upon detection of item detection exception; 
and receiving product identifier input.
The above-recited limitations set forth an arrangement for item detection by processing image data. This arrangement amounts to mental processes including evaluation and observation of image data to detect items from image data. Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
computer vision detection; a product mapping tool …; presenting image data in the product mapping tool …; and updating a computer vision monitoring system in response to the product identifier input (1, 15, 19);
identifying a product identity with a computer vision processing model; and …updating the computer vision processing model based on mapping of the item identifier input to item related image data (2 & 16);
updating the computer vision monitoring system (2, 4, 8, 16 & 18);
applying a 55 of 60GRGO-M18-USproduct identifier to an environment model (4 & 6);
applying the product identifier to the environment model comprises updating the item location with the product identifier within a map of product shelf placement (5);
computer vision detection (7, 13, & 18);
generating a set of candidate product identifiers (10 &11) 
and within the product mapping tool presenting the set of candidate product identifiers (10);
providing a query input field, and wherein generating the filtering the set of candidate product identifiers is based at least in part on input of the query input field (12);
a product mapping tool of a remote client device (14). 
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, the following dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above: claim 3 (tracking the item and collecting item related image data); claim 5 (processing the image data for item detection comprises detecting an item location on a shelf); claim 6 (labeling a product identity of the item involved in a user-item interaction; claims 7 (triggering …vision detection of an item comprises detecting a user-item interaction with the item); claim 8 (labeling the item of the user-item interaction with the item identifier); claim 9 (relaying the item related image data comprises prioritizing and queuing an item 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
computer vision detection; a product mapping tool …; presenting image data in the product mapping tool …; and updating a computer vision monitoring system in response to the product identifier input (1, 15, 19);
identifying a product identity with a computer vision processing model; and …updating the computer vision processing model based on mapping of the item identifier input to item related image data (2 & 16);
updating the computer vision monitoring system (2, 4, 8, 16 & 18);
applying a 55 of 60GRGO-M18-USproduct identifier to an environment model (4 & 6);
applying the product identifier to the environment model comprises updating the item location with the product identifier within a map of product shelf placement (5);
computer vision detection (7, 13, & 18);
generating a set of candidate product identifiers… (10 &11); 
and within the product mapping tool presenting the set of candidate product identifiers (10);
providing a query input field, and wherein generating the filtering the set of candidate product identifiers is based at least in part on input of the query input field (12);
a product mapping tool of a remote client device (14). 
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Other activities that are known in the prior art include detecting using computer vision (Thodberg, US Pub. No.  20190147225 A1, [0028]), applying product identifier to models (Fischgrund et al. US Pub. No. 20210012403 A1, [0011]), update item location on map of shelf (Lin, US Pub. No. 20150006308 A1, [0039]), updating model (Aoba, US Pub. No. 20200007781 A1, [0095]), query input field (Agrawal et al., US Pub. No. 20180203924 A1, [0052]).   Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (Pub. No.: US 2019/0156277A1, hereinafter “Fisher”).

Regarding claims 1, 15 and 19
Fisher discloses a method comprising: 
collecting image data in an environment; (Fisher, FIG. 9A, [0112]:  FIG. 9A receives image frames from a plurality of cameras; FIG. 2B, [0063-0064]: cameras in shopping store); 
triggering computer vision detection of an item; processing the image data for item detection (Fisher, [0113]:  processes image frames received from cameras to identify and track subjects in the real space; FIG. 8, [0107]: detects a take or a put of item from a shelf including an item identifier; [0109]: matches 
relaying item related image data to a product mapping tool upon detection of item detection exception (Fisher, [0110]: planogram maps inventory items to inventory locations in the shopping store and determine misplaced items if the inventory event is matched with an inventory location that does not match the planogram; [0103]:  the image frame can be used to identify 3D position of the inventory event; [0104]: locations of inventory events compared with a planogram to identify an inventory location);
 presenting image data in the product mapping tool and receiving product identifier input; (Fisher, [0138]: displays location of items on a store map and guides user to the misplaced item which is not positioned on the inventory location according to planogram; [0121]: uses the sequences of images to identify inventory events to tracks locations of inventory items in the area of real space. The items in a shopping store are arranged in according to a planogram which identifies the inventory locations);
and updating a computer vision monitoring system in response to the product identifier input (Fisher, [0056]: update the inventory in inventory locations in the shopping store as customers put and take items from the shelves. updates the inventory data structure of the inventory locations by indicating the product identifiers; [0104]: update inventory data based on identifying inventory location using comparison of planogram to inventory events; [0107]: update inventory data including identifiers; [0103]).

Regarding claims 2 and 16 
Fisher discloses the method of claim 1, as well as: wherein processing the image data comprises identifying a product identity with a computer vision processing model; and wherein updating a computer vision monitoring system in response to the product identifier input comprises updating the computer vision processing model based on mapping of the item identifier input to item related image data (Fisher, [0091]: image recognition engines are convolutional neural networks; [0101]: CNN identifies a SKU number of the inventory item in the hand from images; [ 0102]: CNN models for all cameras and use images to find inventory events and identify items; [0050]: CNN is trained; [0107]).
  


Regarding claim 3 
Fisher discloses the method of claim 2, further comprising tracking the item and collecting item related image data (Fisher, [0113]:  processes image frames received from cameras to identify and track subjects in the real space; FIG. 8, [0107]: detects a take or a put of item from a shelf including an item identifier; [0109]: matches location of the inventory event with an inventory location; [0049]: image recognition engine connected to cameras).
 


Regarding claim 4
Fisher discloses the method of claim 1, wherein updating the computer vision monitoring system in response to the product identifier input comprises applying a 55 of 60GRGO-M18-US product identifier to an environment model based on the product identifier input (Fisher, [0098]:  predicts inventory events from images using CNN; [0104]: the item identifier and the value is a number identifying the quantity of item along with the “frame_id” of the image frame that resulted in the inventory event prediction; [0107]: update inventory data including identifier based on inventory event).
  


Regarding claims 5 and 17 
Fisher discloses the method of claim 4, wherein processing the image data for item detection comprises detecting an item location on a shelf; and wherein applying the product identifier to the environment model comprises updating the item location with the product identifier within a map of product shelf placement (Fisher, FIG. 11A, [0032]: realogram with inventory locations on portions of shelf; [0058]: realogram tracks locations in time of the inventory items in the area of real space; [0123-0124]:  realogram of the shopping store indicates inventory items associated with inventory events including item identifier; [0131]: updated realogram indicating top SKU (e.g. item identifier)).  


Regarding claim 6 
Fisher discloses the method of claim 4, wherein applying the product identifier to the environment model comprises labeling a product identity of the item involved in a user-item interaction (Fisher, [0123-0124]:  realogram of the shopping store indicates inventory items associated with inventory events including item identifier; [0127-0128]: retrieve inventory event and  inventory event record includes an item identifier, a put or take indicator that identifies whether the customer has put the item on a shelf or taken the item from a shelf).  


Regarding claim 7 
Fisher discloses the method of claim 1, wherein triggering computer vision detection of an item comprises detecting a user-item interaction with the item (Fisher, [0102]: put or take of item by user is detected; FIG. 6, [0098]: cameras to find a location of an inventory event (e.g. user putting or taking an item from a shelf); [0103]: the image frame can be used to identify 3D position of the inventory event).
  


Regarding claim 8 
Fisher discloses the method of claim 7, wherein updating the computer vision monitoring system in response to the product identifier input comprises labeling the item of the user-item interaction with the item identifier (Fisher, [0107]: inventory event information used to update shelf inventory data; [0127-0128]: inventory event includes an item identifier, a put or take indicator that identifies whether the customer has put the item on a shelf or taken the item from a shelf; [0109]).  


Regarding claim 9
Fisher discloses the method of claim 8, wherein relaying the item related image data comprises prioritizing and queuing an item identification task based on predicted user path (Fisher, [0049]: image recognition engine connected to cameras; [0139-0140]: prediction of inventory items by the image recognition engine by confidence score probability for item based on threshold; [0116]: output with higher confidence score used to generate list of inventory items; [0124-0125]: sku scores based on put and takes if inventory items).  


Regarding claim 10
Fisher discloses the method of claim 1, further comprising generating a set of candidate product identifiers and within the product mapping tool presenting the set of candidate product identifiers (Fisher, [0057]: inventory items can be arranged in inventory locations according to a planogram which identifies the shelves and locations on the shelf where the inventory items are planned to be stocked; [0110]).
 


Regarding claim 11
Fisher discloses the method of claim 10, wherein generating the set of candidate product identifiers is based in part on product identifiers of items in proximity to the item, product placement data from other store locations, and shopper history for a user interacting with the item (Fisher, [0108]: use inventory event to locate nearest shelf; [0109]: shelf with the shortest distance from the location of the inventory event is selected and calculate distance; [0127-0128]: inventory event includes an item identifier; [0136]:  check the stock level of inventory; [0130-0131]:  time point in days since the timestamp of the put and take event);
  


Regarding claim 12 
Fisher discloses the method of claim 10, further comprising providing a query input field, and wherein generating the filtering the set of candidate product identifiers is based at least in part on input of the query input field (Fisher, [0138]: find inventory item based on a shopping list entered in the store app).


Regarding claim 13 
Fisher disclose the method of claim 1, wherein triggering computer vision detection of the item comprises periodically performing item detection processing of the image data  (Fisher, [0053]: time sequence analysis of the output of the subject tracking engine over a period of time; [0102]: time series analysis over a period of time is performed to identify inventory events and their time of occurrence; [0105]: the store inventory data structures are updated periodically; [0107]: detects a take or a put event)


Regarding claim 14
Fisher discloses the method of claim 1, wherein the image data is communicated to a product mapping tool of a remote client device (Fisher, [0048]: cameras can send respective continuous streams of images at a predetermined rate to network nodes hosting image recognition engines; [0045-0046]:  sending or forwarding information over a communications channel to other network nodes; [0044]: network nodes host planogram and image recognition engine).  


Regarding claim 18 
Fisher discloses the machine-readable storage medium of claim 16, 
wherein triggering computer vision detection of the item comprises detecting a user-item interaction with the item (Fisher, [0102]: put or take of item by user is detected; FIG. 6, [0098]: cameras to find a location of an inventory event (e.g. user putting or taking an item from a shelf); [0103]: the image frame can be used to identify 3D position of the inventory event); and 
wherein updating the computer vision monitoring system in response to the product identifier input comprises labeling the item of the user-item interaction with the item identifier (Fisher, [0107]: inventory event information used to update shelf inventory data; [0127-0128]: inventory event includes an item identifier, a put or take indicator that identifies whether the customer has put the item on a shelf or taken the item from a shelf; [0109]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684